     
 

heli pained ane rg en eraaa eee
a

Case 1:12-cr-00489-RA Document 19 Filed EUSBC oni

    

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   

   

 

 

  

 

Te a ee ee x 10-{8 -/8 :
United States of America, : Sov rcemipwreeeanaee
12 Cr. 489 (LAP)
Plaintiff,
-against- : ORDER OF CONFERENCE

Paul Leroux,

Defendants. :
wo a ee *

LORETTA A. PRESKA, Senior United States District Judge:

It is hereby

ORDERED that counsel are directed to appear in
courtroom 12A, or such other courtroom as may be designated,
United States Courthouse, 500 Pearl street, New York, New
York 10007 on October 23, 2018 at 11:30 a.m. for a conference in

the above action.

SO ORDERED

Dated: fie 16

Wek, bb Meu

LORETTA A, PRESKA,
Senior U.S.D.J,

 
